

Exhibit 10.04






THIRD AMENDMENT TO THE PRODUCTION SHARING CONTRACT FOR BLOCK G, OFFSHORE
REPUBLIC OF EQUATORIAL GUINEA




This Third Amendment to the Production Sharing Contract for Block G, offshore
Republic of Equatorial Guinea (this "Amendment") is entered into in Malabo,
Republic of Equatorial Guinea, as of the 22 day of October, 2017 (the "Third
Amendment Date"), between Hess Equatorial Guinea, Inc., a Cayman Islands company
("Hess"), Tullow Equatorial Guinea Limited, an Isle of Man company ("Tullow"),
and the Republic of Equatorial Guinea (the "STATE") as represented by the
Ministry of Mines and Hydrocarbons (the "MINISTRY"). Hess and Tullow are
hereinafter collectively referred to as the “CONTRACTOR” and the CONTRACTOR and
the STATE are sometimes, depending on the context hereinafter individually
referred to as a "Party" and collectively as the "Parties."


WHEREAS, the CONTRACTOR and the STATE entered into the Production Sharing
Contract for Block G, offshore Republic of Equatorial Guinea, on March 26, 1997,
effective as of April 14, 1997, as amended January 1, 2000 and December 15, 2005
(the "Contract");


WHEREAS, the Parties agreed to modify the Contract for the purpose of agreeing
the applicable tax law effective from January 1, 2017 and CONTRACTOR share of
Net Crude Oil effective from January 1, 20I8 and various other matters; and


WHEREAS, this Amendment is made in accordance with Sections 16.3 and 19.2 of the
Contract.


NOW THEREFORE IT IS HEREBY AGREED AS FOLLOWS:


Article 1
Scope


Except as modified herein, the terms of the Contract shall remain valid and in
full force and effect. Not withstanding the date hereof, it is hereby agreed
between the Parties that the effective date of this Amendment is January 1, 2017
.


Article 2
Definitions


Any terms and phrases defined in the Contract and used herein shall have the
same meaning as in the Contract unless the context herein otherwise provides.
Section 1.2 (Definitions) of the Contract is amended as follows:


Section 1.2(ae) shall be deleted and replaced with the following language:


"I .2(ae) Tax Law means (i) for all time periods prior to and including December
31, 2016, Decree Law No. 1/1986 of February 10, of the Republic of Equatorial
Guinea, as amended prior to the Effective Date and for the avoidance of doubt
the applicable corporate income tax rate is twenty-five per cent (25%), and (ii)
for all time periods commencing on or after January 1, 2017, Law No. 4/2004 of
October 28, of the Republic of Equatorial Guinea, as amended prior to January 1,
2017, with the exception of the Corporate Income Tax (including the minimum
income tax), which will be effective beginning on January 1, 2018. For the
avoidance of doubt the applicable corporate income tax rate is twenty-five
percent (25%) for 2017 and thirty-five percent (35%) beginning on January 1,
2018."




--------------------------------------------------------------------------------







Article 3
Laws and Regulations


The following language shall be added at the end of Section 16.3:


"For all time periods commencing on or after January 1, 2017, this Section 16.3
shall not further apply to changes in tax conditions arising from Law No. 4/2004
of October 28, of the Republic of Equatorial Guinea, as amended prior to January
1, 2017 as the imbalance resulting from such changes has been resolved as
provided for in Sections 7.4 and 7.13."


Article 4
Recovery of Petroleum Operating Costs and Sharing of Production


4.1
Section 7.4 of the Contract will be deleted and replaced with the following:



"7.4 Effective from January 1, 2018, the percentage of Net Crude Oil to which
the STATE and CONTRACTOR are entitled in a particular Field will be triggered
when the cumulative Crude Oil production produced, saved and sold from such
Field reaches the corresponding tranche shown below:


Cumulative Production
STATE
CONTRACTOR
Levels of Field
Share of
Share of
 
Net Crude Oil
Net Crude Oil
From 0 to 200 MMBO
7.7%
92.3%
Above 200 to 350 MMBO
19.2%
80.8%
Above 350 to 450 MMBO
30.8%
69.2%
Above 450 to 550 MMBO
42.3%
57.7%
More than 550 MMBO
53.8%
46.2%



MMBO means one million Barrels of Crude Oil."


4.2
A new paragraph 13 will be added to Section 7 as follows:



"7.13


(a)
On or after January 1, 2018, the minimum income tax amount shall be a fixed
yearly amount of five million dollars of the United States of America (US$
5,000,000) gross for CONTRACTOR (Hess' share is US$ 4,250,000; Tullow's share is
US$ 750,000), and the minimum income tax amount will be deducted from the
corporate income tax amount in accordance with Art. 461 of Law No. 4/2004 of
October 28, of the Republic of Equatorial Guinea, as has been amended prior to
January 1, 2018; and

(b)
On or after January 1, 2017, if, with the exception of any additional tax
arising due to the corporate income tax rate or minimum income tax, the
CONTRACTOR or the parent company of the CONTRACTOR is required to pay any taxes
or other levies under Law No . 4/2004 of October 28, of the Republic of
Equatorial Guinea, as amended prior to January 1, 201 7 in excess of those that
would have arisen under Decree Law No. 1/1986 of February 10, of the Republic of
Equatorial Guinea, as amended prior to the Effective Date the difference shall
be fully and timely repaid to the CONTRACTOR by the STATE out of the STATE's
share of Net Crude Oil and/or by a reduction of Royalty payments due to the





--------------------------------------------------------------------------------




STATE in accordance with Section 7.2, and if due to an insufficiency in the
STATE's Net Crude Oil share or Royalty, repayment does not fully occur with in
three months of the CONTRACTOR incurring the difference the Parties shall at the
written request of one Party meet promptly to agree an alternative payment
mechanism to ensure full and immediate repayment to the CONTRACTOR by the
STATE."



4.3
A new paragraph 14 will be added to Section 7 as follows:



"7.14 To ensure that the CONTRACTOR or the parent company of the CONTRACTOR are
not required to pay any taxes or other levies under Law No. 4/2004 of October
28, of the Republic of Equatorial Guinea, as amended prior to January 1, 2017 in
excess of those that would have arisen under Decree Law No. 1/1986 of February
10, of the Republic of Equatorial Guinea, as amended prior to the Effective Date
as provided in Section 7.13, and for the avoidance of doubt, the STATE and
CONTRACTOR further agree as follows:


7.14.1
in the event of any conflict between the provisions of the Tax Law and the
provisions of the Contract with respect to the payment, discharge or method of
calculation of taxes, the provisions of the Contract shall control and continue
to apply regardless of the change of Tax Law;



7.14.2
The STATE confirms that the CONTRACTOR can continue to operate through a branch,
until the end of the Contract term, and will not be required at any time to
establish a local affiliate under the laws of Equatorial Guinea or otherwise;
and



7.14.3
The STATE confirms as per article 456 of the Law No. 4/2004 of October 28, of
the Republic of Equatorial Guinea, as amended prior to January 1, 2017, no value
added tax ("VAT") shall be applicable to goods and services used by CONTRACTOR,
its contractors or subcontractors in or for Petroleum Operations."






Article 5
Miscellaneous


5.1
Each of the Parties shall carry out all acts and measures as shall be necessary
to fully perform and carry out this Amendment.



5.2
This Amendment constitutes the entire agreement among the Parties and may not be
amended or modified except by a written document signed by the Parties. In the
event of any conflict between the provisions of this Amendment and the Contract
with respect to the subject matter hereof, the provisions of this Amendment
shall prevail.



5.3
This Amendment shall inure to the benefit of and be binding upon the successors
and assignees of the Parties.



5.4
This Amendment shall become effective and shall have the force of law with
effect as of January 1, 2017.



5.5
This Amendment is written and signed in six (6) copies, three (3) in Spanish and
three (3) in English that shall constitute a single signed original. In the
event of a conflict over the interpretation or implementation of the contents of
this Amendment, the Spanish text shall prevail.



5.6
In the event of a dispute arising out of or related to the interpretation or
meaning of this Amendment, the Consultation and Arbitration provisions of
Section XIII of the Contract and the applicable law under Section XVI of the
Contract shall apply.





--------------------------------------------------------------------------------














IN WITNESS WHEREOF, the Parties hereto execute this Amendment on the day and
year below indicated.





FOR THE REPUBLIC OF EQUATORIAL GUINEA
THE MINISTRY OF MINESAND HYDROCARBONS OF THE REPUBLIC OF EQUATORIAL GUINEA
 
/s/ Gabriel M. Obiang Lima
Name:
Gabriel M. Obiang Lima
Title:
Minister of Mines and Hydrocarbons
Date:
October 22, 2017









FROM THE CONTRACTOR:
HESS EQUATORIAL GUINEA, INC.
 
/s/ Ryan Blake Lamothe
Name:
Ryan Blake Lamothe
Title:
Attorney in Fact
Date:
October 22, 2017







TULLOW EQUATORIAL GUINEA LIMITED
 
/s/ Jean-Medard MADAMA
Name:
Jean-Medard MADAMA
Title:
Asset Manager
Date:
October 22, 2017





